Citation Nr: 0906187	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  97-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE
 
What evaluation is warranted for PTSD from September 6, 1996?

 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 

 



INTRODUCTION
 
The veteran served on active duty from February 1969 to 
February 1971.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the St. 
Louis , Missouri , Department of Veterans Affairs (VA) 
Regional Office (RO) which granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation from 
September 6, 1996.   
 
By rating action in November 2005 the 30 percent evaluation 
for PTSD was increased to 50 percent from September 14, 
2005.  Finally by rating action in December 2007 the RO 
increased the evaluation for PTSD to 70 percent from April 
11, 2005.
 
During the appealed period the Board remanded this appeal in 
September 1998, July 2003, and March 2006 for additional 
development.  The case has been returned to the Board for 
further appellate review. 
 
The United States Court of Appeals for Veterans Claims has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings") 
and dissatisfaction with determinations on later-filed claims 
for increased ratings. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999). Inasmuch as the issue of what evaluation 
is warranted for post traumatic stress disorder was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.
 

 
FINDINGS OF FACT
 
1.  Between September 6, 1996, and December 20, 1998, PTSD 
was not manifested by considerable impairment in social and 
occupational functioning, or by occupational and social 
impairment with reduced reliability and productivity.
 
2.   Between December 21, 1998 and April 10, 2005, PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas.
 
3.  Since April 11, 2005, PTSD has been manifested by total 
occupational and/or social impairment.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 30 percent 
for post traumatic stress disorder from September 6, 1996, 
and December 20, 1998 were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2008).  
 
2.  The criteria for a 70 percent evaluation for post 
traumatic stress disorder from December 21, 1998 to April 10, 
2005, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2008).  
 
3.  The criteria for a 100 percent evaluation for post 
traumatic stress disorder since April 11, 2005, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2008). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated. Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard. 
 
The Board further finds that VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations. The claimant was provided the 
opportunity to present pertinent evidence and testimony. In 
sum, there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
Criteria
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, 
statements from his wife and friends, private and VA medical 
records, and Social Security Administration records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting the decisions made in this case, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes). 38 C.F.R. § 4.27. In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
Fenderson. The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  
 
The veteran filed his claim for service connection for PTSD 
in September 1996.  While this appeal was pending, the 
applicable rating criteria for mental disabilities under 38 
C.F.R. § 4.132 (1996), were changed effective November 7, 
1996.  
 
The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the either the 
old or the new criteria.  
 
The veteran's PTSD has been evaluated as 30 percent disabling 
from September 6, 1996, to April 10, 2005, and as 70 percent 
disabling since April 11, 2005.  
 
Under the old rating criteria for PTSD in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and that psychoneurotic symptoms resulted in such a reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
 
A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. 
 
A 70 percent rating was assigned when the ability to 
establish and maintain effective relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.
 
A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  
 
Under the new rating criteria for PTSD, a 30 percent rating 
is assigned when the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
 
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.
 
A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).
 
Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32]. A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school). A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.
 
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores. See 38 
C.F.R. § 4.130. Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008), an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
The veteran contends that he is entitled to higher ratings 
for his service-connected PTSD. After a careful consideration 
of all the evidence of record, the Board concludes that an 
increased rating is not warranted prior to December 21, 1998, 
but that between December 21, 1998 and April 10, 2005, a 70 
percent rating was warranted; and that since April 11, 2005, 
a total rating is warranted.
 
Background
 
At a December 1996 VA examination, the veteran reported 
depression, nervousness, nightmares, insomnia, lack of 
energy, guilt, irritability, guilt, panic, excess day dreams, 
and lack of concentration. He had a history of shell fragment 
wounds to his face, chest, shoulders, and legs in Vietnam . 
He had been married four times.  He denied using drugs but 
admitted to drinking four to five alcoholic drinks daily and 
more on weekends. He worked as a salesman.  He did not have 
many friends.  He had been receiving mental health treatment 
for about the past three months.
 
The examiner noted the veteran was dressed casually with 
appropriate hygiene.  Speech was clear with a good ability to 
express himself. Affect was nervous and  anxious with a 
depressed mood. Orientation was appropriate.  His thoughts 
were spontaneous, logical, and productive. At times he was 
somewhat vague and repetitive.  He had intrusive memories. He 
denied hallucinations, homicidal and suicidal ideations.  
Relationships with others seemed poor and his self esteem was 
low.  Memory and information was good.  His intellect was 
average to high average.  Judgment was fair.  He was open and 
cooperative but somewhat passive.  The diagnoses were Axis I- 
chronic post traumatic stress disorder; Axis II- personality 
disorder, not otherwise specified.  The examiner assigned 
a global assessment of functioning score of 52.  The examiner 
opined that the veteran's post-traumatic stress disorder was 
manifested by intrusive memories, nightmares, distress when 
exposed to similar situations, lack of interest in normal 
activities, detachment from others, restricted affect, sleep 
disturbance, anger outbursts, concentration problems, and 
hypervigilance.  His personality disturbance was manifested 
by unstable relationships, mild paranoia, pessimistic 
attitude, and chronic alcohol use.  He had daily, moderately 
intense problems.  The examiner noted that the veteran's 
problems may be exacerbated by financial stress and the 
recent death of his mother. His prognosis was judged to be 
fair if he could be involved in increased psychotherapy and 
medication to help with his sleeping.
 
At a December 21, 1998 VA post traumatic stress disorder 
examination the veteran's claims file was reviewed. He 
presented a symptom picture of very painful and disabling 
PTSD.  He reported overwhelming intrusive memories of combat 
experiences; and almost nightly nightmares. The examiner 
noted that the veteran described memories which were so 
severe that they appeared to actually meet the criteria for 
being flashback phenomena where the appellant disassociated 
himself from current reality and experienced a return to 
combat. This happened as often as twice weekly.  He also 
suffered from stress when exposed to stimuli which reminded 
him of his combat experiences.  Throughout the post war 
period he tried to push away painful thoughts, feelings, and 
memories.  He appeared to use alcohol as a form of self 
medication, sometimes drinking a case of beer on a weekend. 
 
On mental status examination, the veteran presented as alert, 
oriented, and cooperative.  His mood was anxious and 
depressed.  His thought process was clear and goal oriented. 
There was no evidence of delusions or hallucinations. He 
denied suicidal ideation.  Cognitive abilities were grossly 
intact although he described interference with cognition when 
anxiety and memories became severe. The diagnosis was 
chronic, severe PTSD.  A GAF score of 40 was assigned. The 
examiner opined that in his opinion it was difficult to 
understand how the patient could continue in a job position 
particularly that of sales that required fairly frequent 
interaction with other people considering the severity of his 
PTSD symptoms.  The examiner noted that the patient described 
total social isolation and much difficulty functioning in the 
marital sphere. The examiner was particularly concerned about 
levels of panic reaching the point where the patient was 
briefly unavailable to function in the work place, as well as 
occasional flashback phenomena where he disassociated from 
reality.  The patient was competent for VA pay purposes, but 
he strongly encouraged the patient to continue his current 
psychiatric treatment.  The examiner opined that the 
patient's ability to function in the workplace due to his 
symptoms was more compromised than he reported.  The examiner 
stressed that it was surprising that the patient was able to 
function in a job position that required such continuous 
interaction with others.
 
At a May 1999 VA examination, the examiner noted a 
disagreement among examiners as to the disposition of the 
case.  Particularly due to the low level of documentation of 
alleged work impairment. The examiner diagnosed Axis I- PTSD, 
"10% SC" (sic);  ethanol dependence; and cannabis abuse, 
episodic; Axis II-personality disorder, not otherwise 
specified with obsessive and passive traits. A global 
assessment of functioning score of 55 was assigned.
 
An August 1999 VA examiner reviewed the two previous VA 
examinations and the claims file noting the veteran was 
considered 30 percent disabled due to PTSD from September 6, 
1996.  He also noted that the previous examiners failed to 
address the industrial impact of his PTSD.  The examiner 
noted that the December 1998 VA examiner indicated intrusive 
thoughts, daily nightmares, and twice weekly flashbacks. The 
veteran avoided crowds, was detached, and continued having 
depression and anxiety symptoms. He was irritable. 
hypervigilant, and unable to sleep.  Mental status 
examination revealed the veteran to be anxious and depressed. 
In spite of his symptomatology, he was still engaged in full 
time work.  The December 1998 examiner assigned a global 
assessment of functioning score of 40 indicated impairment of 
reality testing and inability to work which the veteran 
clearly did not have.  The examiner opined that the assigned 
global assessment of functioning score was wrong.
 
The next June 1999 VA examiner was noted to find that the 
veteran had trouble with sleep deprivation and outbursts at 
work. He had flashbacks, nightmares, and easy arousal; 
however, he was still able to work. The veteran drank 6- 8 
beers a day and 12-14 beers over a weekend, and was 
intoxicated every 10 days. He also used marihuana once a 
week.  The examiner noted that it was unclear whether alcohol 
was a cause of his problems or aggravated his PTSD. 
Regardless the veteran was able to work full time in sales 
despite his PTSD and alcohol abuse.  The examiner diagnosed 
PTSD and alcohol dependency.  A GAF of 65 was  assigned for 
his PTSD as he had moderate symptoms and difficulty in his 
social and occupational functioning, but still worked full-
time.
 
At an April 2002 PTSD examination the veteran reported 
current depression, nervousness, nightmares, trouble with 
sleep, intrusive thoughts, irritability, concentration 
difficulties, guilt, and low self esteem. He drank to excess 
from Friday to Sunday, but not during the week. He continued 
to use his medications, but has not seen a mental health 
provider for the past year.  
 
On mental status examination, he presented as casually 
dressed and appropriately groomed.  He was open and 
cooperative with good eye contact.  Speech was clear with a 
fair ability to express himself.  Affect was nervous and his 
overall mood was anxious. He was oriented and his thought 
process was spontaneous and logical but disorganized. His 
speech was very productive and somewhat hard to follow as he 
trailed off on other topics or did not complete his 
thoughts.  He was preoccupied with events which occurred in 
Vietnam and his job worries.  Judgment was diminished by 
anxiety.  His relationships with others appeared fair with 
medium contact.  His work relationships appeared to be poor. 
His self esteem was low.  Intellectual functioning was in the 
average range.  He was not seeking treatment.  The diagnosis 
was chronic PTSD, and alcohol abuse. A GAF of 51 was 
assigned. The examiner opined that the veteran continued to 
have problems with post-traumatic stress disorder and alcohol 
abuse.  His post-traumatic stress disorder was manifested by 
intrusive memories, nightmares, detachment from others, 
restricted affect, sleep disturbance, anger outbursts, 
concentration problems, and hypervigilance.  Problems with 
alcohol abuse were occurring primarily on weekends, but the 
veteran had difficulty on a daily basis with his chronic 
post-traumatic stress disorder.  The examiner opined that the 
current intensity of the appellant's PTSD was moderate with 
some social impairment, occupational impairment, judgment 
difficulties, and unstable mood.  The veteran seemed to be in 
need of medication and therapy, and his prognosis was fair 
with treatment.  
 
VA Medical Center  mental health clinic treatment records 
include September and December 2005 examinations noting that 
the veteran had lost his job in April and was unable to find 
a job.  He was quite stressed out and having difficulties 
with thoughts and anxiety.  On mental status examination he 
was alert and oriented. Eye contact was poor, he had many 
body movements, and his speech was difficult to follow with 
many false starts.  He was dressed in clean clothes but not 
as neat and professional as in the past.  Thought content was 
more centered on Vietnam than in the past and the pressures 
in his life now.  His judgment and insight were fair, and his 
memory was grossly intact.  His speech was pressurized but 
there was no looseness of associations, or flights of ideas.  
He endorsed racing thoughts and ruminations, nightmares, 
difficulty with closeness, intrusive thoughts, hyperstartle 
response, and restless sleep.  There were no delusions or 
hallucinations. The examiner opined that he might be slightly 
paranoid. The appellant denied suicidal or homicidal 
ideations. His mood was anxious and his affect was 
congruent.  The diagnosis was moderate PTSD, impacting most 
aspects of the veteran' life including loss of job, 
bankruptcy proceedings, and strife with his wife. A GAF of 
40-45 was assigned.
 
In an April 2007 social and industrial survey, the veteran 
and his wife were interviewed at home.  The veteran was noted 
to be quite anxious with continuous body movement and tics.  
The interview was disjointed as the veteran had difficulty 
keeping on topic.  He easily lost focus and needed to be 
redirected.  He reported being a salesman for over twenty 
years.  He reported recently receiving a Social Security 
pension for mental incapacity.  He could not watch TV or 
listen to news program because the Iraq War triggered  
flashbacks.  The examiner opined that the veteran clearly had 
difficulty managing and maintaining relationships and 
employment.  The examiner opined that it was unlikely that he 
could work due to his severe anxiety. He definitively 
exhibited multiple symptoms of PTSD and a history of defiant 
and narcissistic tendencies.  His jobs have been consistently 
in industrial sales, however his termination appeared to be 
due to insubordination and failure to meet performance 
standards.  He appeared almost obsessed with the VA appeal 
itself.

At a May 2007 PTSD examination the claims file was reviewed.  
The examiner noted continuous and frequent descriptions and 
diagnoses of PTSD. The examiner noted originally examining 
the veteran in a December 1998 VA PTSD examination at which 
time he had assigned a GAF of 40 noting that he was frankly 
puzzled at the veteran's ability to function in the workplace 
despite at that time having severe symptoms of PTSD. The 
veteran today attempted to be a cooperative historian, 
however his thoughts tended to be rambling and over detailed 
driven by a high level of anxiety so as to interfere with 
gaining a concise history.  He lost his job in 2005, and his 
PTSD symptoms appeared to be a direct cause of losing his 
job.  He had increased difficulty with anger and irritability 
and he was ultimately fired.  His inability to find work 
since 2005 has led to a cascade of other difficulties 
including bankruptcy.  He presented a picture of hopelessness 
and despair with serious suicidal ideation. He described a 
full array of serious PTSD symptoms.  He continues to have 
painful intrusive memories of his combat experiences. The 
veteran has only had intermittent psychiatric care.  He 
continues to have nightmares and described memories which 
were so severe that they appear to actually meet the criteria 
for being flashback phenomena where the veteran disassociates 
himself from current reality and experiences himself as back 
in combat. He also suffers from distress when exposed to 
stimuli which remind him of his combat experiences.   
 
On mental status examination, he presented as alert, 
oriented, and cooperative.  He was obviously massively 
anxious.   His affect was constricted, sad and depressed.  
The appellant's thoughts were extremely pressured and over 
detailed but not grossly disorganized.  There was no evidence 
of delusions or hallucinations, although he described periods 
of dissociation from current reality.  Cognitive abilities 
were grossly intact although he described difficulty with 
concentration and focus on a daily basis.  The diagnosis was 
PTSD, and a global assessment of functioning score of 40 was 
assigned.  The examiner noted the veteran was recently 
awarded Social Security pension benefits but was competent 
for VA purposes.  The examiner opined that that the veteran 
was completely disabled at this point due to the particular 
difficulties as noted above.  Also, finally, in my opinion, 
the patient's alcohol use is a manifestation of his post-
traumatic stress disorder and an attempt to self-medicate 
it.  I do not believe that the patient's current presentation 
is due to his alcohol use, but rather continued manifestation 
of his severe post-traumatic stress disorder.
 
A May 2007 summation by another VA psychiatrist noted both 
depression and PTSD occurring on a daily basis.  PTSD was 
triggered by trauma experience in Vietnam and manifested by 
obtrusive thoughts, nightmares, diminished interests, 
detachment from others, restricted affect, sleep disturbance, 
anger outbursts, and concentration problems. He has abused 
alcohol on a chronic basis in an attempt to cope with his 
PTSD.  Intensity was moderate to severe with impaired social 
relationships, marital functioning, occupational achievement, 
judgment, mood, thinking abilities, and range of activities. 
He was in need of regular counseling and medication for any 
chance at improvement.  The diagnoses were- PTSD chronic, 
adjustment disorder with depressive mood, and alcohol abuse.
 
In September 2007 VA received a January 2006 Social Security 
Administration Determination which granted the veteran a 
disability pension.  In this determination he was found to be 
totally disabled as of April 11, 2005 as a result of anxiety 
related disorders and secondary osteoarthritis and allied 
disorders.
 
At an October 2007 VA PTSD examiner the veteran was 
administered the Minnesota Multiphasic personality inventory-
2.  Seven of ten clinical scales were elevated to a 
significant range indicating significant feelings of 
depressions, tension, and anxiety.  They indicated a tendency 
to be insecure, distressed, and agitated with severe 
difficulty controlling thoughts and feelings; and ideas of 
reference and poor judgment occurred.   On examination, the 
veteran presented as casually dressed and appropriately 
groomed.  He was constantly moving, rocking back and forth 
and side to side.  His speech was clear with good ability to 
express himself. He was sad and nervous with an overall 
anxious and depressed mood.  Thoughts were preoccupied with 
Vietnam and his current difficulties.  Self esteem was very 
low.  Judgment was diminished by anger and depression.  
Intelligence was in the average range.  The examiner opined 
that the veteran continued to have problems with PTSD 
confirmed by numerous evaluations. He had daily, severe 
problems which impaired his social relationships and 
occupational functioning.  He was in need of increased 
treatment but the likelihood of significant change was poor.  
He was competent to manage his own affairs.  The diagnosis 
was chronic post traumatic stress disorder. A global 
assessment of functioning score of 40 was assigned.  
 
Analysis
 
After considering all of the evidence of record, including 
particularly the numerous VA mental examination reports, the 
Board finds that the veteran's service-connected PTSD was 
consistent with the criteria for no more than a 30 percent 
evaluation for the period from September 6, 1996 to December 
20, 1998; no more than a 70 percent evaluation from December 
21, 1998 to April 10, 2005; and that they have been totally 
disabling since April 11, 2005.

In this regard, at a December 1996 VA examination the 
appellant was found to show spontaneous, logical and 
productive thought.  There was no evidence of hallucinations, 
or suicidal or homicidal ideation.  He was employed as a full 
time salesman, and the examiner found the intensity of his 
symptoms to be no greater than moderate.  Notably there was 
no evidence that post traumatic stress disorder caused a 
reduction in his reliability, flexibility and efficiency so 
that he suffered from considerable industrial impairment.  
Further, there were no signs of flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech.  Panic 
attacks were not noted to occur more than once a week, and 
there was no evidence that the appellant prior to December 
21, 1998 had difficulty in understanding complex commands, an 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood.  As such, an evaluation in excess of 30 percent prior 
to December 20, 1998 is not in order.

Effective December 21, 1998, however, it is evident that the 
appellant's post traumatic stress disorder was increasing in 
severity.  At a VA examination of that date, the examiner 
assigned a  global assessment of functioning score of 40, and 
found that the appellant was suffering from flashback like 
phenomena, signs of disassociating himself from reality, and 
that it was surprising that he could still function as a 
salesman.  While subsequent examiners suggest that post 
traumatic stress disorder was not as disabling as described 
in the December 1998 VA examination, the Board finds that the 
evidence is in equipoise, and that a 70 percent rating is 
warranted from December 21, 1998.  A 100 percent rating is 
not in order from that date, however, because the appellant 
could still work, and because there was no evidence that post 
traumatic stress disorder caused a gross impairment in 
thought processes or communication, or persistent delusions 
or hallucinations.  Further, there was no evidence of grossly 
inappropriate behavior or that post traumatic stress disorder 
caused the appellant to be is persistent danger of hurting 
self or others.  He was able to perform activities of daily 
living, he could maintain minimal personal hygiene, he was 
not disoriented to time or place, and he did not suffer a 
memory loss for names of close relatives, his own occupation, 
or his own name,    

Finally, effective April 11, 2005, it is evident that the 
appellant could no longer work due to post traumatic stress 
disorder.  The Social Security Administration granted 
disability benefits to the appellant effective that date due 
to post traumatic stress disorder, and VA examinations 
conducted after that date support a finding that the 
appellant's disorder precluded continued employment.  Hence, 
effective April 11, 2005, a 100 percent rating is assigned 
for post traumatic stress disorder.

 
ORDER
 
An evaluation in excess of 30 percent for PTSD from September 
6, 1996 to December 20, 1998, is denied 
 
A 70 percent evaluation from December 21, 1998 for PTSD is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

A 100 percent evaluation from April 11, 2005 for PTSD is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


